TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00553-CV


                                       In re Nelson Linder




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Nelson Linder seeks a writ of mandamus ordering the City of Austin and

the Austin City Council (collectively, “the City”) to modify the ballot language of a proposition

to adopt a citizen-initiated ordinance.     Because the ballot language adopted by the City

inadequately describes the proposed ordinance, we conditionally grant the writ.


                                           Background

               Linder and approximately 31,900 registered Austin voters signed a citizen-

initiative petition proposing an ordinance regarding the City’s use of revenue from hotel-

occupancy taxes. See Austin, Tex., Charter Art. IV, § 1 (allowing citizens of Austin to direct

legislation by initiative by petition signed by sufficient number of qualified voters). The petition

described the proposed ordinance as follows:


       A petitioned ordinance prioritizing the use of Austin’s hotel occupancy tax
       revenue for the promotion and support of local cultural, heritage and
       environmental tourism; requiring voter approval and public oversight for
       significant expansions of the Austin Convention center; and establishing other
       local requirements for the use of hotel occupancy tax revenue.


The proposed ordinance explains that its purpose is “to re-prioritize Austin’s investment of Hotel

Occupancy Tax revenue to promote and support tourism that emphasizes and enhances Austin’s

diverse culture, heritage, environment and locally owned businesses.” The chief features of the

proposed ordinance, stated generally, require the City to:


    • spend 15% of hotel-occupancy tax revenue on cultural arts and 15% on historic
      preservation;

    • limit its spending on the convention center to 34% of hotel-occupancy tax revenue;

    • spend any of the remaining hotel-occupancy tax revenue “to support and enhance
      Austin’s Cultural Tourism Industry”; and

    • obtain voter approval for convention-center improvement and expansion costing more
      than $20,000,000.


               After the Austin City Clerk certified that the citizen-initiated petition met the

signature requirements of Austin’s city charter, the Austin City Council ordered that the

ordinance be submitted for voter approval in the upcoming November 2019 election. See id. § 3

(specifying form and validation of citizen-initiative petitions), § 4 (requiring council to pass the

citizen-initiated ordinance as presented or to submit the citizen-initiated ordinance to a popular

vote as presented). The City Council chose to submit the issue to voters as follows:


       Shall an ordinance be adopted that limits, beyond existing limits in state statute
       and city ordinance, the use of Austin’s Hotel Occupancy Tax revenue, including
       the amount of Hotel Occupancy Tax revenue that may be used to construct,
       operate, maintain or promote the Austin Convention Center; requires any private
       third-party entity managing such funds to comply with open meetings and public
       information laws applicable to the city; and requires voter approval for


                                                 2
       Convention Center improvements or expansions of more than $20,000,000 at an
       election for which the city must pay.


Linder filed this original proceeding asking us to order the City to correct the ballot language so

that it adequately describes the ordinance proposed by the citizen-initiated petition.


                                           Jurisdiction

               The Texas Election Code confers jurisdiction on this Court to “issue a writ of

mandamus to compel the performance of any duty imposed by law in connection with the

holding of an election.” Tex. Elec. Code § 273.061. Signers of a citizen-initiated petition, like

Linder here, may seek mandamus relief to correct deficiencies in ballot language “‘if the matter

is one that can be judicially resolved . . . without delaying the election.’” In re Williams, 470
S.W.3d 819, 821 (Tex. 2015) (quoting Blum v. Lanier, 997 S.W.2d 259, 263–64 (Tex. 1999)).

Mandamus may issue to compel public officials to perform ministerial acts, as well as “‘to

correct a clear abuse of discretion by a public official.’” Id. (quoting Anderson v. City of Seven

Points, 806 S.W.2d 791, 793 (Tex. 1991)).


                                 Sufficiency of Ballot Language

               Linder contends that the City’s ballot language does not adequately describe the

proposed ordinance because it (1) includes extraneous and misleading information regarding

election costs and (2) fails to inform the voters that, under the proposed ordinance, hotel-

occupancy tax revenue would be redirected from the convention center to cultural, arts, and other

tourism-related programs. Cities “generally have broad discretion in wording propositions” on

the ballot.   Dacus v. Parker, 466 S.W.3d 820, 826 (Tex. 2015) (citing Tex. Elec. Code

§ 52.072(a)). State or local laws, however, may limit this discretion. See id. The common law


                                                 3
also limits it, demanding that ballot language “substantially submit the measure with definiteness

and certainty.”   Id. at 826.     A ballot fails to meet this common-law requirement if it

“affirmatively misrepresent[s] the measure’s character and purpose or its chief features” or if it

“mislead[s] the voters by omitting certain chief features that reflect its character and purpose.”

Id.

               Here, the ballot language adopted by the City Council states that the proposed

ordinance would require voter approval for certain improvements or expansions to the

convention center “at an election for which the city must pay.” This quoted language suggests

that such an election will necessarily cost the City additional money. The proposed ordinance,

however, requires voter approval “at the next required uniform election date” (emphasis added).

The ordinance itself does not require the City to hold a special election at the next uniform

election date. Rather, the ordinance’s inclusion of the word “required” and its omission of any

requirement that the election be held within a given time mean that the ballot measure seeking

voter approval must be included in the next otherwise-occurring election. The mandamus record

establishes that the City’s cost for conducting an election is based on the number of registered

voters, not the number of races or, relevant here, measures that the City places on the ballot. In

other words, the voter-approval component of the proposed ordinance—one of its chief

features—does not require the City to incur any additional election costs.

               The City argues that including the election-cost language is within its discretion

because the statement is objectively accurate—i.e., the City has to pay for elections—and

because it simply informs voters about possible additional costs the City might incur in the future

should it choose to submit the issue to a vote in an election taking place other than November of

an even-numbered year. See Tex. Elec. Code § 41.001(a) (allowing municipalities to hold

                                                4
elections in May and November of odd- and even-numbered years).                 But even a partially

accurate statement can be misleading in certain contexts.         Here, the City’s statement is

misleading because it suggests that the proposed ordinance necessitates additional election costs

and because it does not accurately reflect that it would be the City’s choice to incur additional

election costs by setting the issue outside an otherwise-occurring election. Thus, this election-

cost language misrepresents the character of a chief feature of the proposed ordinance, which

requires only that the voter approval occur “at the next required uniform election date.” See

Dacus, 466 S.W.3d at 826. As such, this ballot language fails to satisfy “the common-law

standard preserving the integrity of the ballot.” See id. at 822, 826 (ballot language must be

submitted “with such definiteness and certainty that voters are not misled”).

               The ballot language also misleads voters by omitting a chief feature of the

proposed ordinance—the intention that citizens vote on the prioritization of how hotel-

occupancy tax revenue should be spent. See id. at 826. As noted above, the citizen-initiated

petition emphasizes the prioritization requirement in its description of the proposed ordinance:

“A petitioned ordinance prioritizing the use of Austin’s hotel-occupancy tax revenue for the

promotion and support of local cultural, heritage and environmental tourism . . . .” And the first

substantive provision of the proposed ordinance establishes the prioritization requirement:


       PART 2. Section 11-2-7 of the Austin City Code is hereby repealed and
       replaced with the following provisions:

       § 11-2-7 ALLOCATION AND USE OF HOTEL OCCUPANCY TAX
       REVENUE

       (A) This section applies to all revenue, including interest and appreciation,
           derived from the Hotel Occupancy Tax and collected by the City of Austin,
           as authorized under state law.


                                                5
       (B) The revenue derived from the Hotel Occupancy Tax shall be prioritized for
           activities and expenditures that will directly promote, support and enhance
           tourism that is focused on Austin’s unique and diverse culture, arts and
           music, historic preservation, parks, environmental resources, and locally
           owned businesses . . . .


Additionally, remaining provisions of the proposed ordinance specify prioritization of categories

for cultural arts, historic preservation, and “Austin’s Cultural Tourism Industry” (in addition to

the allowable convention-center spending), to the potential exclusion of other uses allowed for

this type of tax revenue.    But the ballot language chosen by the City references only the

ordinance’s limits on the City’s use of the hotel-occupancy tax revenue for the convention

center, while omitting any mention of the prioritization requirement of the proposed ordinance.

As such, the ballot language chosen by the City fails the common-law standard for ballot

integrity because it “mislead[s] the voters by omitting certain chief features that reflect its

character and purpose.” Dacus, 466 S.W.3d at 826.

               The City argues that it has not omitted a key feature of the proposed ordinance

because its ballot language accurately explains that the ordinance will change the percentage

allocations of the hotel-occupancy tax revenue. We disagree. Although the ballot language

expressly explains the limit placed on convention-center spending, it does not mention the

requirements specified for spending on other categories. As noted, the proposed ordinance

would require not less than 15% of hotel-occupancy tax revenue to be spent on cultural arts and

not less than 15% of hotel-occupancy tax revenue to be spent on historic preservation. The City

argues that those specified percentage allocations need not be included in the ballot language

because the Tax Code limits spending on those areas to 15% of hotel-occupancy tax revenue,

which is the allocation provided for in the proposed ordinance, so those allocations are not


                                                6
changes, or at least are not changes of “legal significance.” See Tex. Tax. Code § 351.103

(allocation of revenue). 1 But Linder does not argue that the specific percentage allocations need

to be included in the ballot language. Further, the common-law standard does not necessarily

require that level of specificity. What it does require is that the City not omit or describe in a

misleading way a key feature of the proposed ordinance.           And here, the ballot language

completely omits the proposed ordinance’s emphases on prioritization of revenue funds towards

cultural arts and historic preservation.    Likewise, it also omits any mention of the third

prioritization feature, which directs the City to prioritize “remaining funds”—the other 36% of

hotel-occupancy tax revenue—to “Austin’s Cultural Tourism Industry.” In other words, out of

all of the Tax Code’s allowed uses for hotel-occupancy tax revenue, see, e.g., id. § 351.101, the

proposed ordinance would require the City to prioritize spending on certain specific categories. 2

               In sum, the ballot language ordered by the City Council affirmatively

misrepresents future election costs associated with the ordinance and also omits a chief feature of

the proposed ordinance—the fact that the ordinance would require the City to prioritize the

spending of hotel-occupancy tax revenue on cultural arts, historic preservation, and “Austin’s

Cultural Tourism Industry,” to the exclusion of other uses allowable under the Tax Code.

Accordingly, the ballot language does not substantially submit the proposed ordinance with such


       1
           The Tax Code sections referred to in this opinion were amended in the most recent
legislative session, and the amendments are effective on September 1, 2019. See House Bill
4170, § 14.003. These amendments have no bearing on the issues here. Accordingly, our
references to the statute are based on the amended version because it will be effective at the time
of the November election.
       2
          The City also suggests that its ballot language is adequate because ultimately the
proposed ordinance may impermissibly appropriate money in violation of the City Charter. See
Austin, Tex., Charter Art. IV, § 1. But, as the City acknowledges, the validity of the proposed
ordinance is not at issue in this proceeding.

                                                 7
definiteness and certainty that voters will not be misled. We hold that the ballot language is

inadequate under the common-law standard for ballot integrity, and as a result, the City abused

its discretion by adopting that language. See Dacus, 466 S.W.3d at 828 (discretion in wording

propositions is limited by common law).

               As noted, mandamus may issue to correct a clear abuse of discretion by a public

official. In re Williams, 470 S.W.3d at 821. Further, because the “‘defective wording can be

corrected’” before the November 2019 election—the deadline for submitting the ballot to the

printer is September 5, 2019—then “a remedy will be provided that is not available through a

subsequent election contest.” In re Williams, 470 S.W.3d at 823. As such, no adequate remedy

by appeal exists. Id.

               Accordingly, we conditionally grant mandamus relief. The City is directed to

modify the ballot language consistent with this opinion by (1) deleting the phrase “at an election

for which the city must pay”; and (2) adding information to inform voters that the proposed

ordinance would require the City to prioritize the spending of hotel-occupancy tax revenue on

cultural arts, historic preservation, and “Austin’s Cultural Tourism Industry,” to the potential

exclusion of other allowable uses under the Tax Code. The writ will issue unless the City

notifies the Clerk of this Court, in writing by noon on Wednesday, August 28, 2019, that it has

adopted ballot language that complies with this opinion.

               Due to the time-sensitive nature of this matter, the Court will not entertain

motions for rehearing. See Tex. R. App. P. 2.




                                                8
                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Filed: August 22, 2019




                                               9